DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Application filed on 09/04/18.
Claims 1-24 currently pending. Claims 11-24 have been withdrawn. Claims 1-10 have been examined.

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 06/21/21 is acknowledged. Claims 11-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
The examiner acknowledges that the instant application claims priority from provisional application 62/553,634, filed on 09/01/17 and therefore, the claims receive the effective filing date of September 1, 2017.  



	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

                Claim 1 recites the limitation “an item selection module of the networked computer system, coupled to allow” (see line 19) which renders the claim indefinite because it is unclear what the item selection module is coupled to. Is it coupled to the networked computer system or the user interface server? For purposes of this examination, the examiner will interpret the limitation to read “an item selection module of the networked computer system, coupled to the user interface server to allow”.
	Claim 1 recites the limitation “an item selection module…that selects give-items to be presented to the user” (see lines 20-23) which renders the claim indefinite because it is unclear how the item selection module selects give-items to be presented to the user. Applicant’s specification, [0116] states “the basic get-item selection mechanic of the item selection module may be modified by other modification processes”. It appears Applicant means to say get-items are selected and presented. For purposes of this examination, the examiner will interpret the limitation to read “an item selection module…that selects get-items to be presented to the user”.
Claim 1 recites the limitation “a user” (see line 27) which renders the claim indefinite because it is unclear if Applicant is referring to the same user in line 6 or a different user. For 
Claim 1 recites the limitation “a current selection period” (see line 31) which renders the claim indefinite because it is unclear if Applicant is referring to the same selection period in line 29 or a different period. For purposes of this examination, the examiner will interpret the limitation to read “the current selection period” (i.e. the same as in line 29).
Claims 2-10 inherit the deficiencies noted in claim 1 above and are therefore rejected on the same bases.

Claim 7 recites the limitation “the item” (see line 1) which lacks sufficient antecedent basis in the claim. For purposes of this examination, the examiner will interpret the limitation to read “an item”. 












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A networked computer system that interfaces to a plurality of user computer systems, at least some of which are located remote from the networked computer system, the networked computer system comprising:
a user interface server that generates a first graphical user interface and a second graphical user interface and sends data representing the first graphical user interface and the second graphical user interface to a user computer system or a user, wherein the first graphical user interface is adapted to receive a user give-item commitment from the user, wherein the user give-item commitment represent a commitment from the user to give away, to a second user, a user give-item in exchange for a get-item of a plurality of get-items, wherein the user give-item is an item, product, service, or right owned by the user and wherein the get-item is an item, product, service, or right not owned by the user but desired by the user, and wherein the second graphical user interface is adapted to present a sequence of images of get-items of the plurality of get-items in sequence and adapted to present the user with indications of allowed user actions
data storage for a user database and an items database, the items database comprising records of get-items and give-items, the records including data fields for an exchange credit value for each get-item and each give-item;
an item selection module of the networked computer system, coupled to allow for access to the items database, that selects give-items to be presented to the user based on a give-item exchange credit value of the user give-item and get-item exchange credit values of get-items in the items database;
a user presentation module, coupled to the user interface server, that provides the user interface server with item presentation data for the second graphical user interface and receives indications, from the user interface server, of user interactions with the second  graphical user interface, and wherein the item presentation data depends on the user interactions with the second graphical user interface in that a user is presented with a current get-item and if the user selects, using the second graphical user interface, the current get-item during a current selection period, the current get-item is flagged as a taken get-item and if the user does not select the current get-item during a current selection period or declines the current get-item, the current get-item becomes a past get-item and a next get-item in the sequence of the plurality of get-items becomes the current get-item for user selection;
a clock module, accessible by the user presentation module, for providing timing constraints on when the user interactions can occur, including a constraint that ensures that the user selects or is assigned a get-item within a predetermined period; and
an image management module, coupled to the user presentation module and the items database for serving one or more images of the current get-item.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is computerized, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the “networked computer system”, “user computer systems”, “user interface server”, “first graphical user interface”, “second graphical user interface”, “user 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A networked computer system that interfaces to a plurality of user computer systems, at least some of which are located remote from the networked computer system, the networked computer system comprising:
a user interface server that generates a first graphical user interface and a second graphical user interface and sends data representing the first graphical user interface and the second graphical user interface to a user computer system or a user, wherein the first graphical user interface is adapted to receive a user give-item commitment from the user, wherein the user give-item commitment represent a commitment from the user to give away, to a second user, a user give-item in exchange for a get-item of a plurality of get-items, wherein the user give-item is an item, product, service, or right owned by the user and wherein the get-item is an item, product, service, or right not owned by the user but desired by the user, and wherein the second graphical user interface is adapted to present a sequence of images of get-items of the plurality of get-items in sequence and adapted to present the user with indications of allowed user actions;
data storage for a user database and an items database, the items database comprising records of get-items and give-items, the records including data fields for an exchange credit value for each get-item and each give-item;
an item selection module of the networked computer system, coupled to allow for access to the items database, that selects give-items to be presented to the user based on a give-item exchange credit value of the user give-item and get-item exchange credit values of get-items in the items database;
a user presentation module, coupled to the user interface server, that provides the user interface server with item presentation data for the second graphical user interface and receives indications, from the user interface server, of user interactions with the second  graphical user interface, and wherein the item presentation data depends on the user interactions with the second graphical user interface in that a user is presented with a current get-item and if the user selects, using the second graphical user interface, the current get-item during a current selection period, the current get-item is flagged as a taken get-item and if the user does not select the current get-item during a current selection period or declines the current get-item, the current get-item becomes a past get-item and a next get-item in the sequence of the plurality of get-items becomes the current get-item for user selection;
a clock module, accessible by the user presentation module, for providing timing constraints on when the user interactions can occur, including a constraint that ensures that the user selects or is assigned a get-item within a predetermined period; and
an image management module, coupled to the user presentation module and the items database for serving one or more images of the current get-item.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.) Specifically, the additional elements of a networked computer system, user computer systems, user interface server, graphical user interface(s), data storage, user database, items database, item selection module, user presentation module, clock module, and image management module, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as the internet).  For example, stating that method is computerized, and the receiving and presenting are done on a graphical user interface, only generally links the commercial 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the 
receiving or transmitting data over a network (e.g. receive a user give-item commitment from the user, present a sequence of images, present the user with indications of allowed user actions) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 2-10 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the user interface server is an application programming interface (“API”) server (additional element merely links the abstract idea to a technological environment)
wherein the user interface server is a web server (additional element merely links the abstract idea to a technological environment)
wherein the second graphical user interface provides for a user drag-and-drop action wherein the user selects an image representing the current get-item and drags it to a selection icon to indicate the user is selecting the current get-item (additional element merely links the abstract idea to a technological environment thus does not integrate the abstract idea into a practical application) 


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, U.S. 20130151372 A1 (hereafter referred to as “Liu”), in view of Himmelstein, U.S. 20080228627 A1 (hereafter referred to as “Himmelstein”). 

Regarding claim 1, Liu discloses a networked computer system that interfaces to a plurality of user computer systems, at least some of which are located remote from the networked computer system ([0015] – networked system connects to one or more clients and devices via Internet), the networked computer system comprising:
a user interface server that generates a first graphical user interface and a second graphical user interface and sends data representing the first graphical user interface and the second graphical user interface to a user computer system or a user ([0017] – device machine 110 provides user interfaces to perform functionalities and communicate with the networked system 102 for a user), wherein the first graphical user interface is adapted to receive a user give-item commitment from the user, wherein the user give-item commitment represent a commitment from the user to give away, to a second user, a user give-item in exchange for a get-item of a plurality of get-items, wherein the user give-item is an item, product, service, or right owned by the user and wherein the get-item is an item, product, service, or right not owned by the user but desired by the user ([0043] – item submission module 302 receives an image of an item [user give-item] the first user wishes to barter, trade, or exchange for one or more other items [get-item]; [0045] – facilitating other users to choose trading one or more of their items for the first user’s item), and wherein the second graphical user interface is adapted to present a sequence of images of get-items of the plurality of get-items in sequence and adapted to present the user with indications of allowed user actions ([0050] – match request screen 527 shows a bottom portion 529 filled with images of matching items [get-items] and includes an area 530 that instructs and notifies the first user what to do to request the matching item such as shaking the phone or touching a button [indications of allowed user actions]);
data storage for a user database and an items database, the items database comprising records of get-items and give-items, the records including data fields for an exchange credit value for each get-item and each give-item ([0046] – item entry module 305 ;
an item selection module of the networked computer system, coupled to allow for access to the items database, that selects give-items to be presented to the user based on a give-item exchange credit value of the user give-item and get-item exchange credit values of get-items in the items database ([0051] – item matching module 306 determines tradeable items that match the first user’s submitted item based on pre-determined criteria; [0052] – criteria comprises price/value);
a user presentation module, coupled to the user interface server, that provides the user interface server with item presentation data for the second graphical user interface and receives indications, from the user interface server, of user interactions with the second  graphical user interface ([0054] – item matching module presents matching results on the device machine; [0055] – when the first user views a matching item they have several response options [user interactions] such as requesting more matching items), and wherein the item presentation data depends on the user interactions with the second graphical user interface in that a user is presented with a current get-item and if the user selects, using the second graphical user interface, the current get-item during a current selection period, the current get-item is flagged as a taken get-item ([0058] – once a user selects a matching tradeable item, the trading module 308 facilitates and transmits a trade request message) and if the user does not select the current get-item during a current selection period or declines the current get-item, the current get-item becomes a past get-item and a next get-item in the sequence of the plurality of get-items becomes the current get-item for user selection ([0057] – if the device machine receives requests to display ; and
an image management module, coupled to the user presentation module and the items database for serving one or more images of the current get-item ([0031] – imaging application 216 utilizes images that a user may upload, incorporate images from within viewed listings, and image galleries to include within the listings; [0046] – item entry in database includes received item image).
Liu does not explicitly disclose a clock module, accessible by the user presentation module, for providing timing constraints on when the user interactions can occur, including a constraint that ensures that the user selects or is assigned a get-item within a predetermined period.
Himmelstein, on the other hand, teaches a clock module, accessible by the user presentation module, for providing timing constraints on when the user interactions can occur, including a constraint that ensures that the user selects or is assigned a get-item within a predetermined period in [0102] – “time remaining” display box 626 is displayed where the system locks the barter order to the individual for a predetermined duration. If the time expires, the system provides the user with options; [0103] – user may clear, change the barter order, or finalize the transaction.
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Liu, a clock module, accessible by the user presentation module, for providing timing constraints on when the user interactions can occur, including a constraint that ensures that the user selects or is assigned a get-item within a predetermined period, as taught by 

Regarding claim 3, Liu in view of Himmelstein teaches the networked computer system of claim 1. Liu further discloses wherein the user interface server is an application programming interface (“API”) server ([0073] – computer system comprises API server 114).

Regarding claim 4, Liu in view of Himmelstein teaches the networked computer system of claim 1. Liu further discloses wherein the user interface server is a web server ([0073] – computer system comprises web server 116).

Regarding claim 5, Liu in view of Himmelstein teaches the networked computer system of claim 1. Liu further discloses wherein the exchange credit comprises an item provided by another user ([0058] – second user provides the selected tradeable item).

Regarding claim 9, Liu in view of Himmelstein teaches the networked computer system of claim 1. Himmelstein further teaches wherein the second graphical user interface includes a display of an indication that the current get-item will be the taken get-item upon expiration of the current selection period for the current get-item if the user does not reject the current get-item or make another user interface selection ([0102] – “Additionally, when a barter order is chosen, the system 100 “locks” the barter order, including the price, to the individual for a predetermined duration. A display of the time remaining to complete the transaction appears in a “time remaining” display box 626. Should the time expire, the system 100 provides two options: 1) finalize transaction; 2) or lose transaction in “X” seconds, with seconds decrementing on screen. The system 100 may, if desired, inform the individual that someone else is looking at the same barter order and may inform other users that there are pending barter orders which may come available”).

Regarding claim 10, Liu in view of Himmelstein teaches the networked computer system of claim 1. Himmelstein further teaches wherein the second graphical user interface includes a display of a countdown clock representing future expiration of the current selection period for the current get-item ([0102] – “time remaining” display box shows display of the time remaining to complete the transaction).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Himmelstein, in further view of Blair et al., U.S. 20170372388 A1 (hereafter referred to as “Blair”). 

Regarding claim 2, Liu in view of Himmelstein teaches the networked computer system of claim 1. Liu further discloses wherein the allowed user actions indicated by the second graphical user interface include selection of the current get-item, declining the current get-item .
Liu in view of Himmelstein does not explicitly teach exclude the user backing up through the sequence of the plurality of get-items after declining the current get-item or after expiration of the current selection period for that current get-item.
Blair, on the other hand, teaches exclude the user backing up through the sequence of the plurality of get-items after declining the current get-item or after expiration of the current selection period for that current get-item in [0015] – when a customer rejects a fresh item image, the system will provide a different scanned image for the customer to choose from. The system will continue to replace rejected fresh items until the timer runs out. 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Liu in view of Himmelstein, exclude the user backing up through the sequence of the plurality of get-items after declining the current get-item or after expiration of the current selection period for that current get-item, as taught by Blair, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Himmelstein, to include the teachings of Blair in order to provide the customer with a satisfactory purchase and pick the highest quality item (Blair: [0003-0004]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Himmelstein, in further view of Rahim et al., U.S. 20150242941 A1 (hereafter referred to as “Rahim”).

Regarding claim 6, Liu in view of Himmelstein teaches the networked computer system of claim 1. 
Liu in view of Himmelstein does not explicitly teach wherein the exchange credit comprises a monetary credit provided by another user.
Rahim, on the other hand, teaches wherein the exchange credit comprises a monetary credit provided by another user in [0120] – promotion can be offering running shoes for $25; [0148] – third party system can provide for the exchange of money between the provider and consumer.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Liu in view of Himmelstein, wherein the exchange credit comprises a monetary credit provided by another user, as taught by Rahim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Himmelstein, to include the teachings of Rahim in order to increase the likelihood of promotional purchases (Rahim: [0002-0003]).

Regarding claim 7, Liu in view of Himmelstein teaches the networked computer system of claim 1. 
Liu in view of Himmelstein does not explicitly teach wherein unless an item being displayed is rejected by the user, the item selection module invokes an image process to vary an image of the item being presented according to a graphical process configured to convey that the item being presented will be selected at an end of the predetermined time period.
Rahim, on the other hand, teaches wherein unless an item being displayed is rejected by the user, the item selection module invokes an image process to vary an image of the item being presented according to a graphical process configured to convey that the item being presented will be selected at an end of the predetermined time period in [0223] – representation of item 1202 may be associated with information on the item such as whether the item has limited availability.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Liu in view of Himmelstein, wherein unless an item being displayed is rejected by the user, the item selection module invokes an image process to vary an image of the item being presented according to a graphical process configured to convey that the item being presented will be selected at an end of the predetermined time period, as taught by Rahim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Himmelstein, to include the teachings of Rahim in order to increase the likelihood of promotional purchases (Rahim: [0002-0003]).

Regarding claim 8, Liu in view of Himmelstein teaches the networked computer system of claim 7. 
Liu in view of Himmelstein does not explicitly teach wherein the second graphical user interface provides for a user drag-and-drop action wherein the user selects an image representing the current get-item and drags it to a selection icon to indicate the user is selecting the current get-item.
Rahim, on the other hand, teaches wherein the second graphical user interface provides for a user drag-and-drop action wherein the user selects an image representing the current get-item and drags it to a selection icon to indicate the user is selecting the current get-item in [0266] – consumer input may be drag and drop such that the consumer drags a button or indicator of the item to a purchase drop region.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Liu in view of Himmelstein, wherein the second graphical user interface provides for a user drag-and-drop action wherein the user selects an image representing the current get-item and drags it to a selection icon to indicate the user is selecting the current get-item, as taught by Rahim, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Himmelstein, to include the teachings of Rahim in order to optimize purchases with interfaces (Rahim: [0111]).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Elias et al., U.S. 20070124228 A1 teaches electronic bartering between two users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625